DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on 4/1/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated 2/3/22 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on 4/1/22 has been entered.  Applicant has cumulatively cancelled claims 1-19, 27 and 37.  Amended pending claims 20-26, 28-36 and 38 are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §112
3.  The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

4.  Claims 20-26, 28-36 and 38 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 20, the newly added limitation, “based on determining that the vehicle enters the offline store, controlling the vehicle terminal to execute an application for the payment …,” is unclear in view of the previously recited limitation which determines whether the vehicle is at the offline store.  Therefore, the claim scope is indefinite. 
For example, is the vehicle being determined to be “at” the offline store different than the vehicle “entering” the offline store?  If so, how is such a determination different?  In not, then for claim clarity and as best understood, the same language regarding whether the vehicle is determined to be “at” or determined to be “entering” the store should be used in both these limitations. 
	Since claim 30 is substantially directed to the subject matter of claim 20 and therefore have the substantially same issue as claim 20, this claim is rejected for the grounds and rationale used to reject claim 20. 
	Since claims 21-26, 28, 29, 31-36 and 38 include the respective limitations of claims 20 or 30 since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claims 20 and 30. 
Appropriate correction or clarification of these claims is required.  No new matter may be added.  

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.  Claims 20-26, 28-36 and 38 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 20-26, 28-36 and 38 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 20-26, 28 and 29) and a machine (claims 30-36 and 38), where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
obtaining first information related to a plurality of credit cards for the payment, the first information being received … ; 
determining whether the vehicle is at the offline store based on location information of the vehicle; 
according to (or, based on) determining that the vehicle enters the offline store, executing, … , an application for the payment and displaying, … , second information for the product or the service of the offline store; 
obtaining an input, … , to select at least one item based on the second information for the product or the service of the offline store; 
obtaining an input, … , to select a credit card among the plurality of credit cards for the payment for the selected at least one item, based on the first information; and
obtaining authentication information, … , for the payment for the selected at least one item; 
wherein, in response to only a license plate number of the vehicle being inputted … , third information about the selected at least one item and a price of the selected at least one item is displayed … (at) the offline store. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., processing a payment transaction for a merchant product or service of an offline store based on various information, including credit card information, location information, transaction authentication information, and license plate number information for a vehicle, and displaying purchase item information associated with the purchase when a vehicle enters the offline store). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 21, 23, 29, 31 and 33 simply further refine the abstract idea by requiring that the recited abstract idea be carried out based on various information, such as license plate number information, an item or service name and price, and information regarding a plurality of credit cards, which is simply a type of data being used in a payment transaction process, and do not add any element or feature that provides a technological solution to a technical problem (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 22 and 32 simply further refine the abstract idea by requiring that a GPS apparatus be used to carry out to obtain the location information for the abstract idea, which apparatus is an additional element that is simply being used to carry out the recited abstract idea payment process and is not itself being technologically improved, and the claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 24, 25, 29, 34 and 35 simply further refine the abstract idea by requiring that the license plate number information is preregistered, or is input by a user, or that the credit card information is registered in a payment server, which are simply data input and/or data storing/registering steps associated with the payment transaction process, and the claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 26 and 36 simply further refine the abstract idea by requiring that a camera is used to carry out to capture the license plate information for the abstract idea, which apparatus is an additional element that is simply being used to carry out the recited abstract idea payment process and is not itself being technologically improved, and the claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 28 and 38 simply further refine the abstract idea by requiring that the credit card information for a plurality of credit cards is managed by a mobile device of a vehicle user, where the mobile device is simply an additional element that is being used to carry out the recited abstract idea payment process and is not itself being technologically improved, and the claims do not add any element or feature that provides a technological solution to a technological problem (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter. 
The additional elements in both the independent and dependent claims, which are listed below in the Step 2B analysis and recited respectively by the claims, are recited at a high level of generality and are being used simply implement the recited abstract idea or to simply further refine the recited abstract idea.   
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: at least one “communication interface,” a “display,” a user “mobile device,” an “application for the payment” (i.e., a software payment application), a “vehicle terminal,” a “payment server,” a “screen” of  a “store terminal,” a “short-distance communication interface,” a “camera” connected to the store terminal, a “GPS apparatus,” a “sensing component” configured to obtain location information of the vehicle, at least one “processor,” and/or a “memory” to store executable instructions thereon, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, image capture, and outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a merchant offline store, and a computer network and associated display device, and/or via software programming, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 041, 044-049, 059, 107, 186-197, 214-216, 220-223, and 236-237). 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
7.  Applicant’s arguments filed 4/1/22 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 8-12) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant’s arguments (Amendment, Pg. 10) that the claims do not recite a patent ineligible abstract idea are not persuasive.  For example, the recited subject matter of the independent claims is clearly for a purchase transaction, which is indeed a fundamental economic practice.  Paragraphs 002-003 describe the invention as being for performing a purchase transaction from a vehicle.  Also, although not relevant to a Step 2A, Prong 1 determination, applicant’s arguments regarding some sort of “interaction” between the vehicle terminal and a store terminal, which would  are not accurate.  Claims 20 and 30 do not recite any action or interaction by a store terminal except to display of item information on a display screen of the store terminal. 
Further, applicant’s arguments (Amendment, Pgs. 10-12) that the claims provide a technological improvement to a computing device or a technological solution to a technological problem (i.e., an integration into a practical application) are not persuasive.  Applicant’s arguments regarding the “safety” of the purchase transaction are not clear.  It is unclear whether applicant refers to mitigating risk of the transaction being fraudulent, or to something else.  (See, Oct. 2019 PEG guidance, Pg. 5 - risk mitigation for a financial transaction is a fundamental economic practice)  
In any case, the paragraphs of the specification and the various limitations of the claims cited and discussed by applicant in this section refer simply to implementing a purchase transaction using computing and display additional elements that are recited at a high degree of generality and simply carry out the recited abstract idea (i.e., “apply it”) without bringing about any technological improvement to those additional elements or any technological solution to a technical, vs. financial (safe transaction), problem.  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the instant application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the instant application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See, MPEP § 706.07(b)) Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696